                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                            SOUTHWESTERN DIVISION


PATRICIA A. METTLE,                               )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )   Case No. 2:19-CV-04185
                                                  )
ANDREW SAUL,                                      )
Commissioner of Social Security,                  )
                                                  )
                       Defendant.                 )


                                              ORDER

       Before the Court is Plaintiff Patricia Mettle’s appeal of Defendant Social Security

Administration Commissioner’s (“Commissioner”) denial of her application for disability

insurance benefits under the Social Security Act (the “Act”). Plaintiff exhausted her administrative

remedies, and the matter is now ripe for judicial review. After carefully reviewing the record, the

Court finds that the administrative law judge’s (ALJ) decision is supported by substantial evidence

in the record as a whole and the decision is AFFIRMED.

                                         BACKGROUND

       Plaintiff applied for disability insurance benefits under Title II of the Social Security Act

(“Act”), 42 U.S.C. § 401, et seq. Plaintiff’s claims were denied initially, and Plaintiff requested an

administrative hearing before an administrative law judge, which was held on August 23, 2018

(Tr. 29-55, 71-76).

       Following the hearing, on December 24, 2018, the ALJ issued a written decision finding

Plaintiff not disabled using the five-step sequential evaluation process for disability claims (Tr.

9-28). See 20 C.F.R. § 404.1520. At step one, the ALJ found Plaintiff had not engaged in




         Case 2:19-cv-04185-MDH Document 19 Filed 02/12/21 Page 1 of 7
substantial gainful activity since her alleged onset date (Tr. 15). At step two, the ALJ found

Plaintiff had severe impairments that included migraines, epilepsy, anxiety, depression, and

history of attention deficit disorder (Tr. 15). Plaintiff also had a non-severe impairment of

obesity (Tr. 15). At step three, the ALJ found Plaintiff did not have an impairment or

combination of impairments that met or medially equaled the severity of an impairment listed in

20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 16-17). After evaluating the evidence of record

as a whole, the ALJ concluded Plaintiff retained the residual functional capacity (“RFC”) to

perform a range of light work as defined in 20 C.F.R. § 404.1567(b) as follows:

       never climb ladders, ropes, or scaffolds and can occasionally climb ramps or
       stairs. She can frequently kneel, crawl, and crouch. The claimant must avoid
       concentrated exposure to excessive vibration and to very bright, theater-type
       lighting. She must avoid all exposure to workplace hazards such as dangerous
       moving machinery and unprotected heights. She can never drive a motor vehicle
       as a job task. She can work in an environment with a moderate noise level. The
       claimant can understand, remember, and carry out simple instructions consistent
       with unskilled work.

(Tr. 17-18). Based on the RFC and interrogatories from a vocational expert (“VE”), at step four,

the ALJ found Plaintiff could perform her past relevant work as a sales attendant as actually and

generally performed (Tr. 21-22). The ALJ also made alternative findings at step five, finding jobs

that exist in significant numbers in the national economy that Plaintiff could perform, including

folding machine operator, garment sorter, and routing clerk (Tr. 22-23). Accordingly, the ALJ

found Plaintiff was not disabled (Tr. 23).

                                             STANDARD

       Judicial review of the Commissioner’s decision is a limited inquiry into whether

substantial evidence supports the findings of the Commissioner and whether the correct legal

standards were applied. See 42 U.S.C. §§ 405(g), 1383(c)(1)(B)(ii)(3). Substantial evidence is

less than a preponderance of the evidence and requires enough evidence to allow a reasonable




         Case 2:19-cv-04185-MDH Document 19 Filed 02/12/21 Page 2 of 7
person to find adequate support for the Commissioner’s conclusion. Richardson v. Perales, 402

U.S. 389, 401 (1971); Freeman v. Apfel, 208 F.3d 687, 690 (8th Cir. 2000). This standard requires

a court to consider both the evidence that supports the Commissioner’s decision and the evidence

that detracts from it. Finch v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008). That the reviewing court

would come to a different conclusion is not a sufficient basis for reversal. Wiese v. Astrue, 552

F.3d 728, 730 (8th Cir. 2009). Rather, “[i]f, after review, we find it possible to draw two

inconsistent positions from the evidence and one of those positions represents the

Commissioner’s findings, we must affirm the denial of benefits.” Id. (quoting Mapes v. Chater,

82 F.3d 259, 262 (8th Cir. 1996)).

       Courts “defer heavily to the findings and conclusions of the Social Security

Administration” and will disturb the Commissioner’s decision only if it falls outside the “zone

of choice.” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010); Casey v. Astrue, 503 F.3d 687,

691 (8th Cir. 2007). Incorrect application of a legal standard is grounds reversal, Ford v. Heckler,

754 F.2d 792 (8th Cir. 1985), but the Court defers to the ALJ’s determinations of the credibility

of witness testimony, as long as the ALJ’s determinations are supported by good reasons and

substantial evidence. Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006). Finally, while a

deficiency in opinion writing is not enough to merit reversal where it has no practical effect on

the outcome, incomplete analyses, inaccuracies, and unresolved conflicts of evidence may be a

basis for remand. Reeder v. Apfel, 213 F.3d 984, 988 (8th Cir. 2000).

                                          DISCUSSION

       Plaintiff asserts that the sole issue is that the Commissioner improperly rejected the opinion

of Plaintiff’s treating physician. The ALJ gave great weight to the opinion of the state agency




         Case 2:19-cv-04185-MDH Document 19 Filed 02/12/21 Page 3 of 7
medical consultant who determined Plaintiff was capable of performing light work with occasional

climbing of ramps or stairs but no ladders, ropes or scaffolds, could frequently kneel, crouch and

crawl, who needed to avoid heights and hazards, concentrated exposure to vibration and moderate

noise level. (TR 20). The ALJ assigned “great weight” to Dr. Gwartney’s opinion, stating that it

was consistent with Dr. Gwartney’s comprehensive review of the record through 2017, as well as

Plaintiff’s longitudinal history and self-reported activities (Tr. 20). The ALJ pointed out that

evidence received subsequent to Dr. Gwartney’s opinion did not indicate any worsening in

Plaintiff’s impairments, and that Dr. Gwartney’s opinion was the only opinion in the record from

an acceptable medical source that contained specific physical functional limitations (Tr. 20-21).

       In contrast, the ALJ gave little weight to the opinion of Mettle’s treating physician, Dr.

Burger. (TR 21). In Allaire v Commissioner of Social Security, 409 F. Supp. 3d 698 (N.D.Iowa

2019) the court stated that “The opinion of a treating physician is generally afforded ‘controlling

weight if that opinion is well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in the record.’ ” Chesser v.

Berryhill, 858 F.3d 1161, 1164 (8th Cir. 2017) (quoting Wildman v. Astrue, 596 F.3d 959, 964 (8th

Cir. 2010)). “Although a treating physician's opinion is entitled to great weight, it does not

automatically control or obviate the need to evaluate the record as a whole.” Hogan v. Apfel, 239

F.3d 958, 961 (8th Cir. 2001). The ALJ may discount or disregard a treating physician's opinion if

other medical assessments are supported by superior medical evidence, or if the treating physician

has offered inconsistent opinions. See Hamilton v. Astrue, 518 F.3d 607, 610 (8th Cir. 2008). When

an ALJ discounts a treating physician's opinion, he or she “must ‘give good reasons’ for doing so.”

Chesser, 858 F.3d at 1164 (quoting Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2012)). “Good

reasons for assigning lesser weight to the opinion of a treating source exist where ‘the treating




         Case 2:19-cv-04185-MDH Document 19 Filed 02/12/21 Page 4 of 7
physician's opinions are themselves inconsistent,’ Cruze [v. Chater], 85 F.3d [1320,] 1325 [ (8th

Cir. 1996) ], or where ‘other medical assessments are supported by better or more thorough

medical evidence,’ Prosch [v. Apfel], 201 F.3d [1010,] 1012 [ (8th Cir. 2000) ].” Id.

       The ALJ, contrary to Plaintiff’s arguments, provided several “good reasons” for the weight

assigned to Dr. Burger’s opinion. Among them, the ALJ found that the opinion was conclusory,

on an issue reserved to the Commissioner, appeared to rely on Plaintiff’s self-report, and was

inconsistent with Plaintiff’s own statements and the remainder of the record. (Tr. 21). The ALJ

appropriately noted that Dr. Burger’s opinion was both conclusory and on an issue reserved for

the Commissioner (Tr. 21). Dr. Burger merely restated Plaintiff’s self-reported symptoms and

allegations and then concluded his letter by stating, “I feel she could not be successfully employed

at this time” (Tr. 346). Under agency regulations, whether or not an individual is able to work is

an issue reserved for the Commissioner, and therefore is never due “any special significance.” See

20 C.F.R. § 404.1527(d)(3); see also House v. Astrue, 500 F.3d 741, 745 (8th Cir. 2007). Because

regulations specifically state that opinions on issues reserved to the Commissioner “are not medical

opinions,” the ALJ was not required to evaluate Dr. Burger’s statement using the factors outlined

in 20 C.F.R. § 404.1527(c), “How we weigh medical opinions.” See 20 C.F.R. § 404.1527(c)(d)

(emphasis added).

       It is well settled in the Eighth Circuit that a treating physician’s opinion will be given

controlling weight “if, and only if, it ‘is well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence.’” Winn

v. Comm’r, Soc. Sec. Admin., 894 F.3d 982, 986 (8th Cir. 2018) (quoting Johnson v. Astrue, 628

F.3d 991, 994 (8th Cir. 2011)); see 20 C.F.R. § 404.1527(c)(2). However, opinions expressed by

providers on issues such as whether an individual’s impairments meet or equal a listing, applying




         Case 2:19-cv-04185-MDH Document 19 Filed 02/12/21 Page 5 of 7
the vocational factors at steps four and five, and statements that a claimant is “disabled” or “unable

to work,” are not considered medical opinions. 20 C.F.R. § 404.1527(d). Opinions on these issues

are “reserved to the Commissioner because they are dispositive of a case,” and the agency “will

not give any special significance to the source of an opinion on issues reserved to the

Commissioner.” Id.; see also Schwandt v. Berryhill, 926 F.3d 1004, 1011 (8th Cir. 2019) (finding

an ALJ is not required to weigh opinions on issues reserved to the Commissioner).

       The ALJ also considered that Dr. Burger’s opinion appeared to rely on Plaintiff’s

subjective complaints, since he repeated Plaintiff’s descriptions of her symptoms in the letter

instead of supporting his opinion with clinical findings or observations (Tr. 21). As mentioned, by

the ALJ, Dr. Burger’s opinion of her epilepsy being “uncontrolled” appears to be based on nothing

more than Plaintiff’s self-port, since Dr. Burger noted that the diagnosis of epilepsy with ongoing

seizures was made “by history” only (Tr. 343). An ALJ may give a treating physician’s opinion

less deference when it is based on a claimant’s subjective complaints rather than objective medical

evidence. Reece v. Colvin, 834 F.3d 904, 909 (8th Cir. 2016) (citing Cline, 771 F.3d at 1104). The

ALJ also noted Dr. Burger’s statement that Plaintiff’s conditions are “uncontrolled” is inconsistent

with Plaintiff’s reports of significant improvement in her symptoms with medication management

(Tr. 21, 36, 42, 342, 344).

                                          CONCLUSION

       For the reasons set forth herein, the Court finds there is substantial evidence in the record

as a whole to support the ALJ’s determination. Accordingly, the Commissioner’s decision denying

benefits to Patricia Mettle is AFFIRMED.




         Case 2:19-cv-04185-MDH Document 19 Filed 02/12/21 Page 6 of 7
IT IS SO ORDERED.

Dated: December 7, 2020                         /s/ Douglas Harpool______
                                               DOUGLAS HARPOOL
                                               United States District Judge




        Case 2:19-cv-04185-MDH Document 19 Filed 02/12/21 Page 7 of 7
